EXAMINER'S AMENDMENT
This notice of allowability is responsive to the amendment filed November 19, 2021. By that amendment, claims 1, 11, and 13 were amended. Claims 1-20 will be allowed, as presented in the examiner’s amendment, below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. William Bak on December 7, 2021 and a follow up on December 14, 2021.

The application has been amended as follows: 

Amend claim 1, line 12 as follows:

wherein a single stop element is 

Add new claims 15-20 which read as follow:

Claim 15 (new):  A cerclage device for the cerclage of a fractured bone, comprising a cerclage wire or thread, which is arranged for being tightened and fastened around the fractured bone, and at least one spacer, which is arranged on the cerclage wire or thread for maintaining the cerclage wire or thread at a certain distance from the fractured bone, wherein the at least one spacer is made as a band having a substantially rectangular plan and a concave profile, wherein the band has a pair of end walls, which are bent so as to extend in a direction opposite to the face of the band that, in use, is intended to be in contact with the surface of the fractured bone, and wherein each of the end walls is provided with a through-hole for the passage of the cerclage wire or thread, whereby the cerclage wire or thread is guided parallel to a longitudinal axis of the band, wherein the cerclage device further comprises at least one safety thread, wherein a stop element is arranged on the safety thread, wherein each of the end walls of the band is correspondingly provided with at least one additional through-hole, wherein the safety thread passes through the respective additional through-holes of the end walls of the band and is guided parallel to the longitudinal axis of the band, whereby at least one of the end walls of the band is farther from an end of the safety thread than the stop element, wherein the stop element has a size larger than the size of the additional through-holes of the end walls of the band, and wherein the stop element is arranged between the end walls of the band.

Claim 16 (new):  The cerclage device according to claim 15, wherein the face of the band that, in use, is intended to be in contact with the surface of the fractured bone has a smooth surface or is provided with projecting teeth.

Claim 17 (new):  The cerclage device according to claim 15, wherein the band comprises, in addition to the end walls, one or more intermediate walls, which extend in a direction opposite to the face of the band that, in use, is intended to be in contact with the surface of the fractured bone, each of the intermediate walls being provided with a through-hole for the passage of the cerclage wire or thread and with at least one additional through-hole for the passage of the at least one safety thread.

Claim 18 (new):  The cerclage device according to claim 15, wherein the band comprises a pair of bent tabs, which are arranged on opposite lateral sides of the body of the band and extend in a direction opposite to the face of the band that, in use, is intended to be in contact with the surface of the fractured bone.

Claim 19 (new):  The cerclage device according to claim 15, wherein the band is preformed so as to have a desired concave profile.

Claim 20 (new):  The cerclage device according to claim 15, wherein the band is made of a deformable material and is adaptable to the profile of the fractured bone to which the cerclage device is applied.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799